Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 30, 2021

The Court of Appeals hereby passes the following order:

A22A0282. JAMES DORSEY v. CHRIS PHELPS et al.

      James Dorsey has filed an original mandamus action in this Court. Although
the procedural posture is not entirely clear from the mandamus petition, it appears
that Dorsey is facing criminal prosecution. Dorsey requests that this Court: (1) order
the district attorney to provide discovery; (2) order the superior court to require the
police to answer interrogatories; (3) order the superior court to provide him a
transcript of a preliminary hearing; and (4) require the superior court to rule on a
motion to quash and a motion for bond.
      Appellate courts have mandamus authority in aid of their jurisdiction, see Ga.
Const. of 1983, Art. VI, Sec. I, Par. IV, but the need to resort to the appellate courts
for such relief is “extremely rare” because “the superior courts of this state have the
power, in proper cases, to issue process in the nature of mandamus, prohibition,
specific performance, quo warranto, and injunction.” Brown v. Johnson, 251 Ga. 436,
436 (306 SE2d 655) (1983). Thus, “[e]xcept in the rarest of cases, litigants seeking
to invoke this Court’s original jurisdiction pursuant to the Constitution of 1983 must
first petition the superior court for such relief.” Expedia, Inc. v. City of Columbus,
305 Ga. App. 450, 455 (2) (b) (699 SE2d 600) (2010).
      This is not one of those rare cases in which we will exercise original
jurisdiction. See Henderson v. State, 303 Ga. 241, 245 (3) (811 SE2d 388) (2018).
Accordingly, this petition for a writ of mandamus is hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      09/30/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.